MEMORANDUM **
Michael D. Isham, a Nevada state prisoner, appeals pro se from the district court’s order dismissing his 42 U.S.C. § 1983 action alleging constitutional violations stemming from the miscalculation of his sentence. We have jurisdiction under 28 U.S.C. § 1291. We review de novo the district court’s dismissal for failure to state a claim under 28 U.S.C. § 1915A, Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.2000), and we affirm.
The district court properly dismissed Is-ham’s action under Heck v. Humphrey, 512 U.S. 477, 487, 114 S.Ct. 2364, 129 L.Ed.2d 383 (1994), as it directly challenges the validity of his continued confinement.
*741The district court did not abuse its discretion by dismissing Isham’s action without leave to amend, because the deficiencies in the complaint could not be cured. See Lopez v. Smith, 203 F.3d 1122, 1130-31 (9th Cir.2000) (en banc).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.